DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, and 14  recites a limitation “wherein the given acceleration stage does not include a quadrupole element”, in lines 12, 13 and 9,10 respectively.  Similarly method claim also recites a method step“ without applying a quadrupole field to the ion beam”  is not positively recited. The scope of the limitation is difficult to interpret as it is not positively recited and hence examiner rejecting the claims 1-19 under indefiniteness.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7,-10, 13-17 are  rejected under 35 U.S.C. 103 as being unpatentable over  US2016-0174355 A 1 by Lal et al (Lal). 

Referring to the claim 1 Lal  (Fig 1, 2 13A )teaches, An ion implantation system (Fig 2 , item 200) , comprising: an ion source (item 202)  and extraction system (item grating module 210 is the extraction section), arranged to generate an ion beam at a first energy; and a linear accelerator, disposed downstream of the ion source (Fig 1), the linear accelerator arranged to receive the ion beam as a bunched ion beam accelerate the ion beam to a second energy, greater than the first energy, wherein the linear accelerator comprises a plurality of acceleration stages, wherein a given acceleration stage of the plurality of acceleration stages comprises: a drift tube assembly, arranged to conduct the ion beam; a resonator, electrically coupled to the drift tube assembly; and an RF power assembly, coupled to the resonator, and arranged to output an RF signal to the resonator,  (Fig 1, Fig 13A discloses an apparatus with charged particle source  102  a LINAC to 

    PNG
    media_image1.png
    358
    788
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    463
    682
    media_image2.png
    Greyscale

But Lal is silent on wherein the given acceleration stage does not include a quadrupole element. 


    PNG
    media_image3.png
    480
    705
    media_image3.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to adapt Lal/s teachings to make use of the drift tube oscillator to control the beam. (see paragraph [0098]).

Referring to the claim 2  Lal teaches the ion implantation system of claim 1, the linear accelerator comprising at least three acceleration stages.  (See paragraph [0105] where lal teaches considering different acceleration stages).

Referring to the claim 3  Lal teaches the ion e ion implantation system of claim 1, wherein the plurality of acceleration stages do not include a quadrupole element.  . (See paragraph [0090] where Lal teaches the tubes are driven at RF  with each tube segment oscillating 180 degrees out of phase with respect to the adjacent tube ). 


Referring to the claim 7  Lal teaches the ion ion implantation system of claim 1, wherein the RF signal comprises a frequency between 13.56 MHz and 27.12 MHz (It is within the scope of a person with ordinary skill in the art to choose a frequency from the commercially available source as required).

Referring to the claim 8  Lal teaches the ion on implantation system of claim 1, wherein the linear accelerator comprises a rotated resonator design, wherein a first resonator coupled to a first acceleration stage is rotated with respect to a second resonator, coupled to a second acceleration stage, adjacent to the first acceleration stage. (See Lal Fig 1 and Fig 13A).

Referring to the claim 9 Lal teaches, A method of operating an ion implanter, comprising: generating an ion beam (Fig 1) ; bunching the ion beam, wherein the ion beam is transformed into a plurality of bunched ion packets; accelerating the bunched ion packets through a plurality of acceleration stages of a linear accelerator to a high ion energy, wherein the accelerating comprises: in at least one stage of the plurality of acceleration stages, applying an RF signal to a drift tube assembly to accelerate the ion beam from an initial ion energy to a higher ion energy, , wherein the ion beam is focused by the drift tube assembly; and implanting the ion beam after passing through the linear accelerator into a substrate. (Fig 1, Fig 13A discloses an apparatus with charged particle source  102  a LINAC to accelerate a beam of charted particles by passing the particles 
But Lal is silent on without applying a quadrupole field to the ion beam 
However, it is a simple variation whereas the electrode segments 1306 serving the function of traditional drift tubes can be used for focusing the beam as pass through the electrode segments 1306 (See paragraph [0098] and figure 13A)
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to adapt Lal/s teachings to make use of the drift tube oscillator to control the beam. (see paragraph [0098]).
	
13.	Referring to the claim 10 Lal teaches the method of claim 9, wherein the plurality of RF signals are applied to the plurality of  acceleration stages, respectively, without applyng a quadrupole field to the ion beam (See paragraph [0090] where Lal teaches the tubes are driven at RF  with each tube segment oscillating 180 degrees out of phase with respect to the adjacent tube). 

Referring to the claim 13 Lal teaches the method of claim 9, wherein the RF signal comprises a frequency between 13.56 MHz and 27.12 MHz. (It is within the scope of a person with ordinary skill in the art to choose a frequency from the commercially available source as required).

Referring to the claim 14 Lal teaches A linear accelerator, disposed within an ion implantation system, comprising: a plurality of acceleration stages, wherein at least one acceleration stage of the plurality of acceleration stages comprises: a drift tube assembly, arranged to receive and transport an ion beam as a bunched ion beam, the drift tube assembly comprising a triple gap configuration or a double gap configuration; and a resonator. electrically coupled to the drift tube assembly.(Fig 1, Fig 13A discloses an apparatus with charged particle source  102  a LINAC to accelerate a beam of charted particles by passing the particles through a linear series of electrode segments and a coplanar waveguide LINAC1300 including a linear series of drift tubes for receiving and accelerating the charged particles an RF resonator 1308 and signal generator 1302 for generating an RF oscillation signal.  Paragraphs [0045] [0093] claim 37 and figure 1).

But Lal is silent on wherein the given acceleration stage does not include a quadrupole element. 
However, it is a simple variation whereas the electrode segments 1306 serving the function of traditional drift tubes can be used for focusing the beam as pass through the electrode segments 1306 (See paragraph [0098] and figure 13A).
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to adapt Lal/s teachings to make use of the drift tube oscillator to control the beam. (see paragraph [0098]).


Referring to the claim 15 Lal teaches the linear accelerator of claim 14, the linear accelerator comprising at least three acceleration stages. (See paragraph [0105] where Lal teaches using different stages of acceleration).

Referring to the claim 16Lal teaches the linear accelerator of claim 14, wherein the plurality of acceleration stages do not include a quadrupole element. (See Paragraph [0098] and Fig 13A item 1306 serving the function of traditional drift tubes for all the functions of the quadruple elements).

Referring to the claim 17 Lal teaches the linear accelerator of claim 14, wherein one or more acceleration stages of the plurality of acceleration stages includes a quadrupole element.  (Replacing the drift tubes with a quadrupole element is within the scope of the ordinary skill in the art).

Conclusion

Claims 1-19 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/26/2022